DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-9, 11-12, and 14-15 are pending. 
Claims 6, 10, and 13 have been cancelled.
In the Response filed September 7, 2021, applicants have elected Group I (claims 1-4, 7 and 15), without traverse.   The species election has been withdrawn.  Claims 5, 8-9, 11-12, and 14 are withdrawn from consideration as being drawn to non-elected subject matter.  
Based upon the Response filed June 22, 2022,  the rejection under 35 U.S.C. 103 as being allegedly unpatentable over WO 2017/202816 (Bayer Pharma Aktiengesellschaft) is withdrawn.  
On July 7, 2022 and July 8, 2022, the examiner contacted Applicant’s representative to state the application is in condition for allowance except for the presence for the non-elected subject matter, claims 9, 11-12, and 14.  Non-elected claims 5 and 8 will be rejoined with the Group I invention.  
On July 8, 2022, Applicant’s representative stated a written request is needed.  
This application is in condition for allowance except for the following formal matters:  the non-elected subject matter, claims 9, 11-12, and 14 have not been cancelled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Claims 1-5, 7-8, and 15 are allowed. 
Claims 9, 11-12, and 14 are withdrawn from consideration. These claims do not meet the requirements of 35 U.S.C. § 112, 1st paragraph.  To be rejoined, the claims must meet the requirements of 35 U.S.C. § 112, 1st paragraph.   
This application contains claims drawn to an invention nonelected without traverse in the reply filed on September 7, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                        
                                                                                     /Zinna  Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
07.20.2022